ORDER

PER CURIAM.
Movant, William Motley, appeals from the judgment denying on the merits his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the record on appeal and the briefs of the parties and find that the motion court’s judgment is based on findings of fact that are not clearly erroneous. An extended opinion would have no prece-dential value. We have, however, prepared a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).